152 So. 2d 167 (1963)
Charles P. ENGLISH, Petitioner,
v.
Honorable Farris BRYANT, Governor of Florida, and Board of Canvassers, et al., Respondents.
No. 32617.
Supreme Court of Florida.
April 15, 1963.
*168 Charles P. English, in pro. per.
Richard W. Ervin, Atty. Gen., and Joseph C. Jacobs, Asst. Atty. Gen., for respondents.
CALDWELL, Justice.
This cause is here on petition for writ of mandamus questioning the right of the incumbent State Senator, George L. Hollahan, Jr., to hold that office. We take judicial notice of the Journal of the Florida Senate of April 2, 1963, disclosing that the incumbent was administered the oath of office by the Chief Justice of this Court, and of the journal subsequent thereto showing the active participation of the said George L. Hollahan, Jr. in said Senate as a member thereof.
The Constitution of Florida, Art. III, Sec. 6, F.S.A., provides inter alia as follows:
"Each house shall judge of the qualifications, elections and returns of its own members, * * *."
This Court in State ex rel. Rigby v. Junkin, 146 Fla. 347, 1 So. 2d 177 (1941), construed the quoted provision to mean that:
"This Court is without jurisdiction to determine the rights of one who has been elected a member of the Legislature to hold such office. That question is one which only the Legislature may determine."
Inasmuch as this Court is without jurisdiction of this cause, the application for alternative writ is denied and the petition dismissed.
It is so ordered.
ROBERTS, C.J., and DREW, THORNAL and O'CONNELL, JJ., concur.